Citation Nr: 0527437	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-41 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $508.80.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




REMAND

The veteran served on active duty from February 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

When the veteran perfected his appeal in December 2004, he 
requested that he be afforded a Board hearing in Washington, 
D.C.  After the veteran was notified that his hearing was 
scheduled for July 2005, he replied that he would be unable 
to travel to Washington, D.C., for his hearing.  He requested 
that he be scheduled for a hearing closer to his home so that 
he could present testimony in support of his request for a 
waiver.

After the veteran was scheduled for a videoconference hearing 
to be held on October 3, 2005, the veteran's representative 
at the RO noted that they could not adequately represent the 
veteran without a review of the claims file.  The 
representative requested that the hearing be rescheduled.

Personnel from the Board hearing section asked if a local 
review by a representative in Washington would suffice.  The 
RO informed the Board that the representative at the RO 
wanted to review the claims file prior to any hearing.

The RO also faxed a Report of Contact between their office 
and the veteran's representative dated September 29, 2005.  
The representative noted that the veteran would be unable to 
attend the hearing scheduled for October 3, 2005, and asked 
that the hearing be rescheduled.  

In light of the foregoing the case must be REMANDED for the 
following:

The RO should reschedule the veteran for 
a videoconference hearing and provide the 
veteran's representative an opportunity 
to review the claims folder.  The veteran 
should be advised that a hearing is not 
mandatory and that his representative may 
present argument in writing on his 
behalf.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, codified at 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

